USCA11 Case: 21-12622         Date Filed: 10/11/2022   Page: 1 of 14




                                              [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                    For the Eleventh Circuit

                      ____________________

                            No. 21-12622
                      Non-Argument Calendar
                      ____________________

CHRISTOPHER SANDERS,
                                                 Plaintiff-Appellant,
versus
BRIAN STARLING,
In his individual capacity,
SEAN FOGARTY,
In his individual capacity,
LIEUTENANT WOODS,
In his or her individual capacity,
CRYSTAL WAITE,
BRYAN ALLEN,
In his individual capacity, et al.,
USCA11 Case: 21-12622       Date Filed: 10/11/2022    Page: 2 of 14




2                      Opinion of the Court               21-12622

                                              Defendants-Appellees,


CARRIE REED, et al.,


                                                       Defendants.


                    ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:19-cv-00430-MMH-JBT
                   ____________________

Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Christopher Sanders, a Florida prisoner proceeding pro se,
appeals the district court’s dismissal of his complaint against two
prison nurses, Crystal Waite and Sharron Braziel-Marshall. He
alleges that both nurses violated the Eighth Amendment by
subjecting him to cruel and unusual punishment, and that Waite
retaliated against him for exercising his First Amendment rights.
Because Sanders did not plead sufficient factual allegations to
support his claims, we affirm.
USCA11 Case: 21-12622           Date Filed: 10/11/2022        Page: 3 of 14




21-12622                  Opinion of the Court                              3

                                      I.
        Sanders alleges that on January 27, 2017, while he was
housed in the close management unit of the Florida State Prison,
he witnessed the cell extraction team beat another inmate and
signaled to a handheld camera that he had seen the beating. 1
Waite, who he says “used the cell extraction team” to abuse the
inmate, told Sanders that because he “wanted to be a witness they
had something for [him].” The next day, a prison officer came to
Sanders’s cell and told him that he was being placed on property
restriction because he had his window covered with a sheet. When
Sanders stated that he did not have anything covering his window,
the officer responded that he was refusing, and another officer put
a chain on his cell door to restrict how far it could open. Waite
then came to his cell and asked if he would come out.
        In response, Sanders told Waite that he was having a mental
health emergency and swallowed a handful of Tegretol, an
anti-seizure medication, in front of her. Waite stated that the pills
were “just Ibuprofen” and walked away while Sanders remained in
his cell. One of the officers then told Sanders that he was refusing
a strip search while a second officer sprayed him with an
unidentified chemical agent. Yet another officer grabbed Sanders’s


1 We “accept the allegations in the complaint as true and construe them in the
light most favorable to the plaintiff,” and we liberally construe pro se
pleadings. Cox v. Nobles, 15 F.4th 1350, 1357 (11th Cir. 2021); Henley v.
Payne, 945 F.3d 1320, 1327 (11th Cir. 2019).
USCA11 Case: 21-12622       Date Filed: 10/11/2022     Page: 4 of 14




4                      Opinion of the Court                21-12622

arm while another slammed the cell door on it repeatedly, all while
a different officer sprayed Sanders in his throat. Sanders exited his
cell, and he fell to the ground because his knee had been slammed
in the door and gave out. The cell extraction team picked him up
and carried him to the shower, where they ran his head into the
shower wall. After Sanders took a shower, the cell extraction team
escorted him to the emergency medical area with handcuffs and
shackles on.
       Once Sanders was in the medical area, Waite told him that
she would not place him on self-harm observation status. Sanders
alleges that Waite “had the cell extraction team block the window
so the camera couldn’t see what they were doing” and “had the cell
extraction team” choke him, poke him in the eyes, punch him in
the face, head, and ribs, and bend his fingers and his wrist, even
though he was not resisting. After pumping his stomach, Waite
refused to place him in a cell in the medical area on self-harm
observation status, which Sanders claims violated protocol.
       Sanders alleges that Waite and two officers had him placed
in a cell without sheets, a mat, or a blanket, and with no clothes
except boxer shorts. He claims that they chose that cell because
“they knew the window was broken and did not close, and it was
extremely cold outside.” In Sanders’s telling, they left him there
for three days in freezing temperatures, and he slept in a footlocker
for warmth. He attempted to report “staff abuse” several times,
but Waite refused to file an incident report. Sanders also says that
the day after he was placed in the cold cell, he declared a medical
USCA11 Case: 21-12622       Date Filed: 10/11/2022    Page: 5 of 14




21-12622               Opinion of the Court                       5

emergency and was treated for an injured shoulder and a cut on his
head. He does not allege that he complained of the temperature.
     In the several months that followed, Sanders swallowed
more pills in successive attempted overdoses, had his stomach
pumped multiple times, and tried to hang himself in the shower.
He was treated by other nurses during that time.
       On August 3, 2017, officers came to Sanders’s cell and again
told him that they were placing him on property restriction for
covering his window, which Sanders insisted he did not have
covered. After an officer told him to submit to a strip search,
Sanders again “swallowed a bunch of pills” and was taken to the
medical area. Braziel-Marshall “jammed” ammonia up his nose
until his nose bled. She and another nurse pumped his stomach
until he started throwing up blood, and they refused to place him
on self-harm observation status. Sanders was taken out of the
medical area to the shower, where prison staff “sprayed” him
(presumably with chemical agents) when he tried to hang himself.
He was taken back to the medical area, and Braziel-Marshall gave
him an emergency treatment order shot. Sanders attempted to
walk out, but an officer stopped him by stepping on his shackles
and making him fall. Braziel-Marshall then “jammed” ammonia
into his nose again, and Sanders kicked her in the leg trying to get
away. Officers punched him and poked him in the eyes, and then
carried him into a dark room where they continued to beat him,
resulting in a “busted” mouth, lip, and right eye. The eye injury
led to a scar.
USCA11 Case: 21-12622        Date Filed: 10/11/2022      Page: 6 of 14




6                       Opinion of the Court                 21-12622

       Sanders filed a pro se complaint under 42 U.S.C. § 1983
against 19 staff members at the Florida State Prison, including the
warden, a captain, several sergeants, and other officers. His
complaint also included claims against four nurses. The district
court dismissed the claims against six officers and each of the four
nurses, and Sanders filed a notice of appeal of the dismissal order
relating to his claims against nurses Waite and Braziel-Marshall.
Sanders then reached a settlement with the remaining defendants.
The district court entered a final judgment dismissing the case with
prejudice after the settling parties stipulated to a voluntary
dismissal. We now address Sanders’s appeal of the dismissal of his
claims against Waite and Braziel-Marshall.
                                  II.
        We review the district court’s dismissal of a complaint for
failure to state a claim under Federal Rule of Civil Procedure
12(b)(6) de novo. Cox v. Nobles, 15 F.4th 1350, 1356 (11th Cir.
2021). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief
that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quotation omitted). Facial plausibility exists “when the
plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct
alleged.” Id. A plaintiff cannot rely on mere “labels and
conclusions,” “a formulaic recitation of the elements of a cause of
action,” or “naked assertions devoid of further factual
enhancement.” Id. (quotations and brackets omitted).
USCA11 Case: 21-12622       Date Filed: 10/11/2022     Page: 7 of 14




21-12622               Opinion of the Court                        7

                                III.
       We first address Sanders’s claims against both nurses related
to the medical treatment that they provided him. Sanders alleges
that both Waite and Braziel-Marshall violated the Eighth
Amendment by refusing to place him on self-harm observation
status after he overdosed (Counts 11 and 13); observing him harm
himself but not having him taken immediately to the medical area
(Count 12); refusing to document his injuries (Count 16); and not
treating his injuries (Count 17).          He also claims that
Braziel-Marshall violated the Eighth Amendment by pumping his
stomach until he started throwing up blood (Counts 14 and 21).
        The Eighth Amendment “prohibits deliberate indifference
to serious medical needs of prisoners.” Hoffer v. Sec’y, Florida
Dep’t of Corr., 973 F.3d 1263, 1270 (11th Cir. 2020) (quotation
omitted). To show deliberate indifference, the inmate must prove
that prison officials “(1) had subjective knowledge of a risk of
serious harm; (2) disregarded that risk; and (3) acted with more
than gross negligence.” Id. (quotation omitted); see also id. at 1270
n.2 (explaining that “no matter how serious the negligence,
conduct that can’t fairly be characterized as reckless” is not
sufficient to show deliberate indifference).
       Deliberate indifference is “far more onerous than normal
tort-based standards of conduct sounding in negligence.” Swain v.
Junior, 961 F.3d 1276, 1288 (11th Cir. 2020) (quotation omitted).
Medical care violates the Eighth Amendment “only when it is so
grossly incompetent, inadequate, or excessive as to shock the
USCA11 Case: 21-12622       Date Filed: 10/11/2022     Page: 8 of 14




8                      Opinion of the Court                21-12622

conscience or to be intolerable to fundamental fairness.” Harris v.
Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (quotation omitted).
The Constitution does not require that the medical care provided
to prisoners be “perfect, the best obtainable, or even very good.”
Id. at 1510 (quotation omitted). And “a simple difference in
medical opinion between the prison’s medical staff and the inmate
as to the latter’s diagnosis or course of treatment” does not support
a claim of cruel and unusual punishment. Id. at 1505.
       Sanders’s factual allegations about his course of treatment
do not support a conclusion that the nurses acted with deliberate
indifference to his serious medical needs. Instead, Sanders relates
that the nurses provided him with medical care upon his arrival in
the medical area after his overdoses, with no suggestion that they
are responsible for his transport to the medical area. He claims that
Braziel-Marshall pumped his stomach until he vomited blood, but
he does not provide facts to support his claim that she performed
that treatment in a reckless manner.
       As for the nurses’ decision not to put him on self-harm
observation status, Sanders claims that Waite instead chose to put
him in a different cell where he was able to declare medical
emergencies, and he was placed on self-harm observation status
after he was stopped from hanging himself in the shower following
his treatment by Braziel-Marshall. At most, these claims amount
to an assertion of negligence or disagreement with the nurses’
choice of treatment, so they fall short of deliberate indifference.
See Hoffer, 973 F.3d at 1271; Harris, 941 F.2d at 1505.
USCA11 Case: 21-12622             Date Filed: 10/11/2022         Page: 9 of 14




21-12622                   Opinion of the Court                                9

       Sanders alleges no facts that are relevant to his claims that
the nurses failed to document his injuries. In any event,
shortcomings in the nurses’ documentation or their adherence to
protocol amount to a claim that they violated prison regulations,
not the Eighth Amendment. A “failure to follow procedures does
not, by itself, rise to the level of deliberate indifference because
doing so is at most a form of negligence.” Taylor v. Adams, 221
F.3d 1254, 1259 (11th Cir. 2000). The district court correctly
dismissed these Eighth Amendment claims.
                                      IV.
        In a second set of claims, Sanders asserts that Waite and
Braziel-Marshall are liable for the abuse that prison officers
inflicted. He alleges that both nurses refused to file an incident
report and alert the administration to the abuse (Count 15), that
Braziel-Marshall (Count 18) and both nurses (Count 16) together
with other staff covered up the abuse, and that they conspired with
other defendants to cause him physical and emotional harm in
violation of the Eighth Amendment (Count 7). 2
      A prison official violates the Eighth Amendment by failing
to prevent harm “only when a substantial risk of serious harm, of
which the official is subjectively aware, exists and the official does
not respond reasonably to the risk.” Bowen v. Warden Baldwin
State Prison, 826 F.3d 1312, 1320 (11th Cir. 2016) (quotation

2 Sanders alleges some staff violated his rights by failing to intervene and stop
the acts of others, but those claims do not involve Waite or Braziel-Marshall.
USCA11 Case: 21-12622        Date Filed: 10/11/2022     Page: 10 of 14




10                      Opinion of the Court                 21-12622

omitted). An inmate must show that “(1) a substantial risk of
serious harm existed; (2) the defendants were deliberately
indifferent to that risk, i.e., they both subjectively knew of the risk
and also disregarded it by failing to respond in an objectively
reasonable manner; and (3) there was a causal connection between
the defendants’ conduct and the Eighth Amendment violation.” Id.
To prove a conspiracy under § 1983, “a plaintiff must show that the
parties reached an understanding to deny the plaintiff his or her
rights and prove an actionable wrong to support the conspiracy.”
Bailey v. Bd. of Cnty. Comm’rs of Alachua Cnty., 956 F.2d 1112,
1122 (11th Cir. 1992) (quotations and brackets omitted). The
“linchpin for conspiracy is agreement, which presupposes
communication.” Id.
        Sanders alleges that prison officers unnecessarily abused him
in the nurses’ presence while he was receiving medical care. So we
cannot agree with the district court that Sanders failed to suggest
that the nurses “witnessed abusive events that warranted the filing
of incident reports.” But the failure to file an incident report, even
if prison regulations require doing so, does not by itself amount to
a constitutional violation. See Taylor, 221 F.3d at 1259. Sanders
does not allege sufficient facts to support the conclusion that the
nurses were “subjectively aware that he faced a substantial risk of
serious harm,” or that their failure to file incident reports based on
the abuse they witnessed was causally connected with any
subsequent injury. Marbury v. Warden, 936 F.3d 1227, 1238 (11th
USCA11 Case: 21-12622        Date Filed: 10/11/2022      Page: 11 of 14




21-12622                Opinion of the Court                         11

Cir. 2019); see also Valdes v. Crosby, 450 F.3d 1231, 1236–37 (11th
Cir. 2006).
       Our case law does not indicate that medical personnel act
with deliberate indifference when they fail to report instances of
abuse by prison officers, especially absent any allegation of
supervisory authority. See, e.g., Valdes, 450 F.3d at 1236–37.
Sanders does not allege any facts to support his claims that the
nurses concealed the abuse he experienced by refusing to
document his injuries or by falsifying documents, so the district
court did not err by dismissing those claims.
        And we agree that Sanders did not adequately support his
claim that an agreement existed between the nurses and the prison
officers to engage in abusive conduct. Although he once states that
Waite and a prison officer “had the cell extraction team” block the
window and abuse him in the medical area, he does not provide
any facts suggesting that Waite had the authority to direct their
actions. Because Sanders’s factual allegations are not “enough to
raise a right to relief above the speculative level,” the district court
correctly dismissed the conspiracy claim. Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007).
                                  V.
      We next address the claims that Sanders asserts against
Waite in particular. First, Sanders alleges that Waite knowingly
placed him in a cell with extremely cold temperatures without
clothes, sheets, or blankets (Count 4). We assess challenges to
USCA11 Case: 21-12622       Date Filed: 10/11/2022     Page: 12 of 14




12                     Opinion of the Court                 21-12622

conditions of confinement under the Eighth Amendment using a
two-part analysis. Chandler v. Crosby, 379 F.3d 1278, 1289 (11th
Cir. 2004). Under the first (objective) prong, an inmate must prove
that the condition is “sufficiently serious to violate the Eighth
Amendment” by showing, at the very least, that the condition
“poses an unreasonable risk of serious damage to his future health
or safety.” Id. (quotation and brackets omitted).
       And under the second (subjective) prong, the inmate must
show that the prison official acted with deliberate indifference. Id.
Again, negligence alone is not enough. The prison official can only
be found liable for denying humane conditions of confinement if
(1) the official “knows of and disregards an excessive risk to inmate
health or safety”; (2) the official is “aware of facts from which the
inference could be drawn that a substantial risk of serious harm
exists”; and (3) the official draws that inference. Id. at 1289–90
(quotation omitted).
        The district court reasoned that even if Sanders satisfied the
first prong of the analysis by showing an objectively extreme
condition, he failed to satisfy the subjective prong. We agree.
Sanders did not provide facts supporting an inference that Waite
knew of, but disregarded, a substantial risk of harm. His complaint
rests largely on Waite’s decision not to place him in a cell in the
medical unit on self-harm observation status. To the extent he
alleges that Waite had authority over cell assignment beyond that
decision, he does not allege that Waite was responsible for
monitoring his cell conditions or provide facts to support his claim
USCA11 Case: 21-12622         Date Filed: 10/11/2022       Page: 13 of 14




21-12622                 Opinion of the Court                           13

that she knew about the cell’s cold temperature. He also does not
allege that he alerted her to his discomfort due to the cold
temperature—even though he did seek medical attention for a
shoulder injury and a cut on his head the day after he was placed in
the cell.
       Second, Sanders claims that Waite retaliated against him for
exercising his First Amendment rights after he indicated to a
camera that he witnessed the cell extraction team beat another
inmate (Counts 5 and 8). 3 To prevail on a First Amendment
retaliation claim, an inmate must establish that (1) “his speech was
constitutionally protected”; (2) “the inmate suffered adverse action
such that the official’s allegedly retaliatory conduct would likely
deter a person of ordinary firmness from engaging in such speech”;
and (3) “there is a causal relationship between the retaliatory
action” and “the protected speech.” O’Bryant v. Finch, 637 F.3d
1207, 1212 (11th Cir. 2011) (quotation and brackets omitted); Smith
v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008). A plaintiff must
establish that “the protected conduct was a motivating factor
behind the harm” before the burden shifts to the defendant to show
that she “would have taken the same action in the absence of the
protected activity.” Smith v. Florida Dep’t of Corr., 713 F.3d 1059,
1063 (11th Cir. 2013).


3 Sanders’s complaint characterized these counts as Eighth Amendment
violations, but the district court reframed them as First Amendment claims.
Sanders did not challenge this recharacterization on appeal.
USCA11 Case: 21-12622         Date Filed: 10/11/2022   Page: 14 of 14




14                    Opinion of the Court                 21-12622

       Although Sanders alleges retaliatory actions by prison
officers—who he says unjustly put him on property restriction,
sprayed him with chemical agents, and used excessive force during
his Tegretol incident—Waite was not plausibly responsible for any
of those acts. She was not even present for any except the first,
when a captain issued the property restriction order in her
presence. Consequently, these acts cannot form the basis of a
§ 1983 claim against her. See Zatler v. Wainwright, 802 F.2d 397,
401 (11th Cir. 1986). What Sanders plausibly alleges is that she
knew he should have been on observation status because of the
Tegretol, but nevertheless declined to place him on that status
(even though she ultimately provided treatment). Assuming that
Sanders’s speech was constitutionally protected and to the extent
that any mistreatment occurred, Sanders does not plausibly allege
that Waite’s actions were taken in response to or were motivated
by his speech.
      Third, Sanders claims that Waite unlawfully sprayed him
with chemical agents (Count 9). No factual allegation supports that
claim: Sanders alleges that other defendants sprayed him, but not
Waite. As the district court correctly concluded, Sanders “provides
no facts suggesting” that Waite “had the authority to direct the
extraction team to physically abuse Sanders.” We agree that
Sanders did not state a plausible claim against Waite.
                          *        *     *
      We AFFIRM the dismissal of Sanders’s complaint against
Waite and Braziel-Marshall.